DETAILED ACTION
This office action is in response to the application filed on 6/6/2022.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 6/13/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application  16/844,710 filed 04/09/2020 now US Patent 11,356,473 which has provisional application 62/939,945 filed 11/25/2019, which papers have been placed of record in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:  
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-20 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,356,473.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.  In particular, the patented claims anticipate the respective instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 12-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann et al. (US 2004/0234056 A1, references appearing on the IDS), in view of Burnside et al. (US 2010/0235879 A1). 
Regarding claims 1, 13, and 14, Heilmann teaches:
“A method (Heilmann, ¶ 44 teaches a process. Heilmann, ¶ 49 teaches a memory storing instructions executed by the processor), comprising: 	receiving, with a computing system of a calling system and from a first user device associated with an originating party, a request to initiate a call session with a destination party (Heilmann, Fig. 10A, ¶ 193, and 205-207, TMAC device 12 captures incoming or outgoing call request from an originator to a destination), the request comprising user information associated with the originating party and a destination number associated with the destination party (Heilmann, Fig. 10A, ¶ 54-88, 193, and 205-207, TMAC device 12 captures incoming or outgoing call request from an originator to a destination which includes the source and destination numbers as well as the source name); 	with the computing system (Heilmann, ¶ 102, rule base 202 is stored in remote management server 40.  Heilmann, ¶ 112, TMAC 12 reports the results of the captured call to the rule base which resides in remote server 40), a database with session data to access permission data and configuration data, the session data comprising the user information (Heilmann, ¶ 44, and 54-88 teaches that management server contains the call logs for live/historical sessions received from the TMAC including the user information, configuration information, and security policies); 	receiving, with the computing system, the permission data and the configuration data from the database (Heilmann, ¶ 44, and 54-88 teaches that management server contains the call logs for live/historical sessions, configuration information, and security policies which are sent to TMAC device 12); 	configuring, with the computing system, fraud logic using the received configuration data (Heilmann, ¶ 117, TMAC device 12 compares the TA result 330 and criteria of the fired security rule base 302 rule with the rules in the result response policy 304); 	analyzing, with the computing system, the received session data and the received permission data using the configured fraud logic to determine whether the originating party is permitted to establish the requested call session with the destination party (Heilmann, ¶ 216-218 call attributes are collected from the captured call information and compared.  Heilmann, ¶ 117, TMAC device 12 compares the TA result 330 and criteria of the fired security rule base 302 rule with the rules in the result response policy 304 ); 	based on a determination that the originating party is permitted to establish the requested call session with the destination party, initiating one or more first actions (Heilmann, ¶ 117, and 219-220, if the call is permitted the action may only involve redirecting the call); and 	based on a determination that the originating party is not permitted to establish the requested call session with the destination party, initiating one or more second actions (Heilmann, ¶ 117, and 219-220, if the call is not permitted the action may involve hanging up the call)”.
	Heilmann does not, but in related art, Burnside ¶ 48 teaches querying a database for a security policy based on event driven model in a networked environment.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Heilmann and Burnside, to modify the calling security system of Heilmann to include the method to query a database with security policy information and event information as taught in Burnside.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
 
Regarding claims 2 and 15, Heilmann in view of Burnside teaches:
“The method of claim 1, wherein the computing system comprises at least one of a network node (Heilmann, Fig. 1 TMAC device 12 is a networked node)”.

Regarding claims 3 and 16, Heilmann in view of Burnside teaches:
“The method of claim 1 (Heilmann in view of Burnside teaches the limitations of the parent claims as discussed above), wherein the call session comprises at least one of a voice call session (Heilmann, ¶ 208, voice call), a video call session (Heilmann, ¶ 213, video call)”.

Regarding claims 4 and 17, Heilmann in view of Burnside teaches:
“The method of claim 1 (Heilmann in view of Burnside teaches the limitations of the parent claims as discussed above), wherein the user information associated with the originating party comprises at least one of a username, a user identifier (Heilmann, ¶ 69, source name), an account identifier, an origination number (Heilmann, ¶ 68, source number), each associated with at least one of the originating party of the calling system (Heilmann, Fig. 10A, ¶ 193, and 205-207, TMAC device 12 captures incoming or outgoing call request from an originator to a destination)”.   
 
Regarding claim 5, Heilmann in view of Burnside teaches:
“The method of claim 1 (Heilmann in view of Burnside teaches the limitations of the parent claims as discussed above), wherein receiving the request to initiate the call session with the destination party comprises receiving, with the computing system and from the first user device associated with the originating party via an application programming interface ("API"), the request to initiate the call session with the destination party (Heilmann, Fig. 10A, ¶ 193, and 205-207, TMAC device 12 captures incoming or outgoing call request from an originator to a destination to perform processing logic.  Heilmann, ¶ 297, and 308-310 describes the computer telephony integration interface which allows these telephony signals to interact with the security logic of the TMAC)”.

Regarding claim 7, Heilmann in view of Burnside teaches:
“The method of claim 1 (Heilmann in view of Burnside teaches the limitations of the parent claims as discussed above), wherein determining whether the originating party is permitted to establish the requested call session with the destination party comprises at least one of: 	determining based on the permission data whether the originating party is blocked at an account level from establishing a dial out to the destination party (Heilmann, ¶ 142, Rule 6 determines that an extension is part of the engineering modem group and trying to make a call outside the engineering modem group)”.

Regarding claims 12 and 20, Heilmann in view of Burnside teaches:
	“The method of claim 1 (Heilmann in view of Burnside teaches the limitations of the parent claims as discussed above), wherein initiating the one or more second actions comprise at least one of: denying the call session from being established between the first user device associated with the originating party and a second user device associated with the destination party (Heilmann, ¶ 117, hanging up the call); or logging information regarding the call session to a log file or a database system (Heilmann, ¶ 102, logging the event)”.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann, in view of Burnside in view of Caslin et al. (US 2002/0188712 A1).
Regarding claim 6, Heilmann in view of Burnside teaches:  
“The method of claim 1 (Heilmann in view of Burnside teaches the limitations of the parent claims as discussed above), wherein receiving the request to initiate the call session with the destination party comprises receiving, with the computing system and from the first user device associated with the originating party, the request to initiate the call session with the destination party (Heilmann, Fig. 10A, ¶ 193, and 205-207, TMAC device 12 captures incoming or outgoing call request from an originator to a destination)”.
Heilmann in view of Burnside does not, but in related art, Caslin teaches:
via a web service (Caslin, ¶ 42-43 teaches having a call between a SIP phone using a web client and a PBX phone).
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Heilmann, Caslin and Burnside, to modify the calling security system of Heilmann and Burnside to include the method to use SIP softfone services with classical phone services as taught in Caslin.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann, in view of Burnside in view of Davis (US 9,832,126 B1).
Regarding claim 8, Heilmann in view of Burnside teaches:
“The method of claim 7 (Heilmann in view of Burnside teaches the limitations of the parent claims as discussed above)”.	Heilmann in view of Burnside does not, but in related art, Davis teaches:	“wherein determining based on the permission data whether the originating party has a history of at least one of fraudulent use or unauthorized use of a calling system comprises at least one of: determining whether the originating party has a history of excessive dialing for a single account (Davis, Fig. 9, step 940, Col. 39 Ln. 31- Col. 40 Ln. 14 teaches identifying a caller source and looking at the phone history to see if the rate of calling indicates an auto-dialer)”.  
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Heilmann, Davis and Burnside, to modify the calling security system of Heilmann and Burnside to include the method to check call history for excessive calling as taught in Davis.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Regarding claim 9, Heilmann in view of Burnside teaches:
“The method of claim 7 (Heilmann in view of Burnside teaches the limitations of the parent claims as discussed above)”.	Heilmann in view of Burnside does not, but in related art, Davis teaches:	“wherein determining based on the permission data 2 whether the originating party has a history of at least one of fraudulent use or unauthorized use of a calling system comprises at least one of: determining whether the originating party is using the calling system as an originator of robocalls (Davis, Fig. 9, step 940, Col. 39 Ln. 31- Col. 40 Ln. 14 teaches identifying a caller source and looking at the phone history to see if the rate of calling indicates an auto-dialer)”.  
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Heilmann, Davis and Burnside, to modify the calling security system of Heilmann and Burnside to include the method to check call history for excessive calling as taught in Davis.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results. 

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann, in view of Burnside in view of Amin et al. (US 2019/0089840 A1).
Regarding claims 10 and 18, Heilmann in view of Burnside teaches:
“The method of claim 7 (Heilmann in view of Burnside teaches the limitations of the parent claims as discussed above)”	Heilmann in view of Burnside does not, but in related art, Amin teaches:	 wherein determining based on the permission data whether the originating party has a history of at least one of fraudulent use or unauthorized use of a calling system comprises utilizing at least one of an artificial intelligence ("Al") system or a machine learning system to determine whether the call session requested by the originating party constitutes at least one of fraudulent use or unauthorized use of the calling system (Amin, ¶ 21 and 28-30 teaches using AI to detect robocallers overwhelming emergency response calling systems)”. 	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Heilmann, Amin and Burnside, to modify the calling security system of Heilmann and Burnside to include the method to utilize artificial intelligence to find anomalous calling as taught in Amin.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.
Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heilmann, in view of Burnside in view of Lawson et al. (US 2013/0128883 A1).
Regarding claims 11 and 19, Heilmann in view of Burnside teaches:
“The method of claim 1 (Heilmann in view of Burnside teaches the limitations of the parent claims as discussed above)”.	Heilmann in view of Burnside does not, but in related art, Lawson teaches:
 “wherein initiating the one or more first actions  comprise at least one of: sending a message to the first user device indicating that the call session between the originating party and the destination party is allowed (Lawson, ¶ 58, teaches sending a message to the call originator of the status of the process including that the call would be allowed)”.  
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Heilmann, Lawson and Burnside, to modify the calling security system of Heilmann and Burnside to include the method to send status messages as taught in Lawson.  The motivation to do so constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435